Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.26G

 

 

 

EIGHTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

 

This Eighth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

WHEREAS, Customer has previously purchased and CSG has provided Precision eMail®
for Customer’s use, pursuant to the Agreement; and

 

WHEREAS, Customer has previously requested and CSG has provided an Annual
Prepaid Volume, No Attachments Precision eMail bundle at the ********** bundle
level; and

 

WHEREAS, Customer has requested and CSG has agreed to provide an Annual Prepaid
Volume, No Attachments Precision eMail bundle at the ******* *******
(**********) bundle level, pursuant to the terms of this Amendment.

 

 

NOW, THEREFORE, CSG and Customer agree to the following as of the Effective Date
(defined below):

 

1.    Customer has requested and CSG has agreed to provide an Annual Prepaid
Volume, No Attachments Precision eMail bundle at the ******* *******
(**********) bundle level at the rate of $********** (the “Bundle Fee”).

 

2.     Therefore, upon execution of this Amendment, CSG shall invoice Customer
and Customer shall pay the Bundle Fee (as a one-time, upfront payment) and,
further, CSG shall provide, pursuant to the terms of the Agreement, the Annual
Prepaid Volume, No Attachments Precision eMail bundle to Customer.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Name:  SVP - Billing Strategy and Operations

 

Name:  Gregory L. Cannon

 

Date:

 

Date:  11/28/17

 

 

Charter Code: 90323611.5213